 HYDRO CONDUIT CORPORATIONHydro Conduit Corporation and Operating Engi-neers Local Union No. 3, International Union ofOperating Engineers, AFL-CIO and Construc-tion and General Laborers Union, Local 185,Laborers International Union of North America,AFL-CIO. Cases 20-CA-14675 and 20-CA-14678January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENE.IOOn August 5, 1980, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, the General Coun-sel, Respondent, and Charging Party Local No. 3filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.Our dissenting colleague, contrary to the Admin-istrative Law Judge, would find that ForemanEggleston was a supervisor under the Act, and thatRespondent's withdrawal of recognition from theUnions in reliance on a petition circulated byEggleston violated the Act. We disagree. In find-ing that Eggleston was not a supervisor, the Ad-ministrative Law Judge presented a very compre-hensive and in-depth account of the record evi-dence and, applying appropriate Board precedentto the facts, determined that Eggleston did not pos-sess supervisory authority at the time he circulatedthe petition. After a careful examination of theentire record and the Administrative Law Judge'sDecision, we agree, for the reasons given by him,that Eggleston possessed no authority to act otherthan in a routine manner and as a conduit betweenemployees and management, and that he was not asupervisor under the Act at the time in question.We shall therefore dismiss the complaint.Moreover, assuming arguendo that Egglestonwas a supervisor, we would still dismiss the com-plaint. The record shows that Eggleston was amember of the bargaining unit and a member of theUnion and, in circulating the petition, was acting inconcert with his fellow employees, and not as arepresentative of management. Nor did manage-ment encourage, authorize, or ratify Eggleston's254 NLRB No. 48actions or lead the employees to believe he wasacting for management.'Our understanding of the facts varies some fromthat of our dissenting colleague. The record showsthat on June 22, 1979, the employees congregatedin the lunchroom sometime around noon (lunchbreaks are staggered between 11:30 a.m. and Ip.m.). At this meeting Eggleston informed the em-ployees of his petition to get rid of the Unions andtold the employees they could sign or not, which-ever they wished. Out of approximately 34 to 38 inthe unit, 34 signed the petition. Plant ManagerHunot returned to the plant about 1:30 and foundthe signed petition on his desk. Acting on his doubtof the Unions' majority status based on this peti-tion, Hunot thereupon took steps culminating inthe withdrawal of recognition of the Unions.The General Counsel's case rested solely on thetheory that the petition was tainted because of theaction of Eggleston, the alleged supervisor. Thefacts do not support this theory.The evidence shows that the employees weredissatisfied with the representation they receivedfrom the Unions and with particular things such astheir pension plan. There had been much discussionamong the employees about this and talk of a possi-ble petition prior to June 22. Although Hunot wasaware of this dissatisfaction, he had not spoken toEggleston of union matters.The evidence does not show that, at the June 22meeting, Eggleston predicted or promised anythingthat the Company would do or that any employeeswere pressured into signing the petition. The onlyevidence of predictions was presented by employeewitnesses who neither speak nor understand Eng-lish, and had no idea what Eggleston had saidexcept what employee Whatley told them in Span-ish had been said. However, Whatley and otherwitnesses who understand English and heard Egg-leston's talk testified that there were no predictionsor promises made by Eggleston, nor any represen-tations of what the Company might do.2Further,employees specifically testified that they looked onEggleston as a fellow employee and union member,and that they did not consider that he was speakingfor management.There is also no evidence that Hunot or Kincaidwas aware of the circumstances surrounding thepetition or of the meeting. At some undeterminedtime subsequent to receipt of the hand-printed (notI 1.ontgotnrrr lv Hard & ( , Incolrporlted, I115 NI Rt 645 (195h l 15 mcIIrald, /I. 2 NI R No h 11980)' Inl ths gaIIg.id, d.c u lagrcc ,ilth the Adnllllll'trtll I .I ax JudgeN'Cotilment ill Ihte last par;lgrphl ii ttt [ ) l iitllr l hbfore hi CoT1CIlsltt Itt t of]a 1x I 113 g len ll I ad mAde IIC}I predii ll m,433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwritten) petition, Hunot learned of Eggleston's rolein its preparation.After reviewing all of the evidence before us, wesee nothing to show that management had anythingto do with the preparation of the petition; thatEggleston spoke for management; or that the em-ployees considered that Eggleston was acting onbehalf of management. We therefore would find noviolation of the Act even if Eggleston were a su-pervisor.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBER JENKINS, dissenting:I dissent from the majority's affirmance of theAdministrative Law Judge's dismissal of the 8(a)(1)and (5) violations based on his finding that the em-ployee decertification petition underlying Respon-dent's withdrawal of recognition from the Unionswas not tainted by supervisory solicitation.The record evidence plainly shows that on June22, 1979, after Respondent and the Unions hadcommenced contract renewal negotiations, Produc-tion Foreman Eggleston called a meeting of em-ployees in the plant lunchroom, during workinghours,3to solicit signatures on a decertification pe-tition. He explained to the assembled employeesthat the purpose of the petition was to get rid ofthe Unions, that "no one had to sign who did notwant to," and that if there were no unions theCompany would continue their insurance coverageand would also put their retirement deductions intoa bank for them. Eggleston obtained 34 signaturesand then left the signed petition on Plant ManagerHunot's desk. The same day, Respondent's laborrelations consultant wrote to the Unions informingthem of Respondent's good-faith doubt as to theirmajority status, and, on June 26, sent another letterstating that Respondent was in possession of a peti-tion from a majority of its employees and could nottherefore enter into any collective-bargainingagreements. The Administrative Law Judge did notmention any of the foregoing evidence in view ofhis dismissal of the complaints on the grounds thatthe General Counsel failed to establish that Eggle-ston was a supervisor or agent of Respondent.As to the supervisor issue, the AdministrativeLaw Judge found that Production Foreman Eggle-3 Eggleston's meeting extended over Respondent's staggered lunch pe-riods, thereby causing production to be shut down.ston, with the help of two leadmen, had charge of18 to 20 employees who comprised the certrifugal4department, the largest of three production depart-ments at Respondent's Orland, California, concretepipe manufacturing facility. He found that the plantwas supervised solely by Plant Manager Hunot andPlant Superintendent Kincaid. The AdministrativeLaw Judge acknowledged evidence that Egglestonwas empowered, inter alia, to assign work, giveverbal reprimands, grant leave requests, assignovertime, handle employee complaints and griev-ances, report poor production and infractions ofwork rules, and provide "input" regarding evalua-tion of probationary and permanent employees. Hefurther found that, although Eggleston occupiedthe "working foremen" bargaining unit classifica-tion, he devoted little time to performing produc-tion work, earned 50 cents an hour more than pro-duction employees, regularly attended productionmeetings of management, wore a supervisor's hardhat, and shared a desk and office (with two otherproduction foreman) in the production area wherehe prepared production, maintenance, and accidentreports, and initialed employee timecards. Howev-er, he found, based on Hunot's largely uncontra-dicted testimony,5 that Eggleston lacked authorityto effectively recommend changes in employees'status or to make any decisions involving the exer-cise of independent judgment during his perfor-mance of the aforesaid "supervisory-type" func-tions. Accordingly, he concluded that Egglestonwas merely a conduit of management, and thatcomplete supervision of the plant reposed in Hunotand Kincaid-the former working most of his timein an office in a separate building 500 to 700 feetaway from the production areas, and the latter di-viding his worktime among three production areas.Contrary to the Administrative Law Judge, Ifind that Hunot's self-serving testimony is rebuttedby the physical evidence showing that Respon-dent's supervisory structure is inherently inad-equate to control the approximately 50 employeeswho are spread over such a large facility as is in-volved herein,6and by documentary and testimoni-al evidence which reveals that Hunot looked toEggleston for assistance during Kincaid's apparent-ly not infrequent absences, as shown by Hunot's re-quests that Eggleston sign employee Schwellen-bach's disciplinary warning and discharge notices4 'Ihis department, which performs spinning operations, is erroneouslyspelled "centrifical" throughout the transcript of the hearings.' Neither Eggleston nor Kincaid appeared as a witness at the hearingI note that even after accepting Hunot's description of Respondent'ssupervisory structure as valid the Administrative aw Judge was con-strained to comnment that this "unusual" stance did not square with hisown subjective impressions434 HYDRO CONDUIT CORPORATIONon June 25 and 27.7I similarly reject the notionthat the plant runs itself in view of the evidencethat each of the nonsupervisory production fore-men required the assistance of one or more lead-men.Apart from the question of Eggleston's allegedsupervisory status, it is clear from the duties thatRespondent required of him, including verbal repri-mands and signing of disciplinary and dischargenotices, that production employees reasonablyviewed his position and interests as more closelyallied with that of management than with theirown.8Furthermore, Eggleston's calling of an em-ployee meeting during worktime which halted pro-duction, together with the nature of his remarks re-garding what the company would do for them ifthey ousted the Unions, must have made it plain tothose assembled that he was speaking as a represen-tative of management. Such antiunion solicitationby a supervisor and/or agent of management con-stitutes an infringement on employees' Section 7rights, and is therefore violative of Section 8(a)(l)of the Act.9That is no less true if the supervisor oragent also occupies a bargaining unit position if, asis indicated here, the duties which Respondent as-signed to him cause the employees to regard him asan arm of management. ' Respondent's plant manager readily admittedthat he quickly recognized the handwritten word-ing of the petition as the work of Eggleston. Re-spondent's knowledge of Eggleston's "supervisory-type" functions must have alerted it to the likeli-hood that employees would view the petition ascompany-instigated. It nevertheless swiftly seizedupon the petition as the basis for its withdrawal ofunion recognition without even inquiring into itsobviously suspicious origins. Respondent's afore-said conduct served to ratify Eggleston's actions.In all the attendant circumstances, I would findthat Eggleston's solicitation of employee signaturesagainst the Unions on worktime, and Respondent'ssubsequent withdrawal of recognition based there-on, violate Section 8(a)(l) and (5) of the Act.' No mention is made of how the meeting and interruption of produc-tion went undetected. Hunot testified that he was away from the plant,but he did not know about Kincaid. Surely, the presence of either would,without more, establish knowledge of unlawful solicitation on companytime. On the other hand, I would view their concurrent absences as fur-ther evidence of the improbahility of the supervisory rrangement foimndby the Administrative Law Judge.' Duo-Bed Corporation, 172 NLRB 1581, fn. I (1908)9 See assau Glass Corporation 222 NLRB 792 (197b): SubhurhanHomes Corporation, 173 NLRB 497 (1968)' Montgomery Ward & Co. Incorporated, 115 NLRB 45 1950), enf d242 F.2d 497 (2d Cir 1957), cert denied 355 S. 829 (19571DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER, III, Administrative Law Judge:This matter was heard by me in Chico, California, onJanuary 9 and 10, 1980. On August 31, 1979,' the Re-gional Director for Region 20 of the National Labor Re-lations Board issued an order consolidating cases, con-solidated complaint, and notice of hearing, based uponthe unfair labor practice charge filed in Case 20-CA-14675 on June 29, as amended on August 28, and uponthe unfair labor practice charge filed in Case 20-CA-14678 on July 2, alleging violations of Section 8(a)(1)and (5) of the National Labor Relations Act, as amend-ed, 19 U.S.C., §151, et seq., herein called the Act. Allparties have been afforded full opportunity to appear, tointroduce evidence, to examine and cross-examine wit-nesses, and to file briefs. Based upon the entire record,2upon the briefs filed on behalf of the parties, and uponmy observation of the demeanor of the witnesses, I makethe following:FINDINGS OF FACTI. JURISDICTIONAt all times material, Hydro Conduit Corporation,herein called Respondent, has been a Delaware corpora-tion, with a place of business in Orland, California, andhas been engaged in the manufacture of concrete pipe.During 1978, Respondent, in the course and conduct ofits business operations, sold and shipped products, goods,and materials valued in excess of $50,000 directly fromits Orland facility to points outside the State of Califor-nia and, additionally, during that same period purchasedand received products, goods, and materials valued inexcess of $50,000 directly from points outside the Stateof California. Therefore, I find that at all times material,Respondent has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.11. THE LABOR ORGANIZATIONS INVOL.VEDAt all times material, Construction and General Labor-ers Union Local 185, Laborers International Union ofNorth America, AFL-CIO, herein called Local 185, hasbeen a labor organization within the meaning of Section2(5) of the Act.At all times material, Operating Engineers LocalUnion No. 3, International Union of Operating Engi-neers, AFL-CIO, herein called Local 3, has been a labororganization within the meaning of Section 2(5) of theAct.At all times material, General Teamsters Local UnionNo. 137, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, hereinI Unless oilhtrwise stated, all dates occurred in 19792 The General Counsel's unopposed motion to correct the transcript ishereb granted and the ranscript should he corrected il the manner setforth the-rein435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled Local 137, has been a labor organization withinthe meaning of Section 2(5) of the Act.At all times material, Laborers Union Local No. 121,Laborers International Union of North America, AFL-CIO, herein called Local 121, has been a labor organiza-tion within the meaning of Section 2(5) of the Act.11. THE ALLEGED UNFAIR I.ABOR PRACTICESDuring at least the 10-year period prior to June, Re-spondent has entered into a series of collective-bargain-ing agreements. Most recently, from July 1, 1976,through June 30, Respondent had been party to two col-lective-bargaining agreements; one with Local 3 andLocal 137,3and the other with Local 121 and Local185.4Respondent has refused to continue recognizingthese four labor organizations and has withdrawn recog-nition from them on the basis of a petition signed by ma-jorities of the employees in each of the bargaining units.It is undisputed that Respondent's employees had beendissatisfied with their representation for a substantialperiod prior to June 30. However, the petition was pre-sented to them by Ray Eggleston,5centrifugal operationforeman at Respondent's Orland facility. The GeneralCounsel contends, contrary to Respondent, that Eggle-ston has been a supervisor within the meaning of Section2(11) of the Act and an agent of Respondent since hisappointment to the position of foreman in April. Basedupon that contention, the General Counsel argues thatthe petition was tainted and that Respondent violated theAct by relying upon it as the basis for withdrawing rec-ognition. The General Counsel concedes that if Eggle-ston had not been a statutory supervisor when the peti-tion had been circulated, then "we are not contendingthat the union's-that any of the unions would have re-tained majority status in any of the units. We are con-tending that the majority stands or falls with the petition,and that if the petition is valid and if Mr. Eggleston wasnot a supervisor or agent of the Respondent, then theSection 8(a)(5) and 8(a)(1) of the allegations of the com-plaint would not be meritorious."The Orland facility is located on a 20-acre tract, withoperations conducted in a number of separate areas.Thus, the offices are located in the southwest corner ofthe tract. The maintenance area is located 50 to 10() feetaway from there. There are three production areas. Thetamp and head area, where six or seven employeesworked in June, is located 500 to 600 feet from the officearea. The cage and honing operation, where 10 or 11employees were working in June, is located a similar dis-3 That agreement provides that it covers all eplohyees performingwork within the jurisdiction of Local 3 and local 137, including batchplant operators, cage makers, hyster operators (plant operation), pipe ma-chine operators, semi-automatic cage machine operators, bridge crane op-erators (up to and including 20-ton capacity), repairmen-welders, hysteroperators (loading operation), truckdrivers (plant and transport, andworking foremen.4 That agreement provsides that it covers all employees performingwork coming within the jurisdiction of ocals 121 and I15, including airstrippers, general laborers, working foreniel, pipe layers (including piperepairmen), and leadmen.s Although spelled "Eggelston" throughout the transcript, the spellingused in the text conforms to the spelling used in the complaint and allbriefs.tance from there. The centrifugal area is located central-ly in the tract. It is bifurcated into two operations: spin-ning, located 500 to 600 feet from the offices, and strip-ping, which is located an additional 100 feet from there.Depending upon the season, the employment comple-ment in the centrifugal operation varies from 5 to 25 innumber. In June, 18 to 20 employees were workingthere.Peter Hunot is the plant manager at Orland. Reportingto him is Plant Superintendent Ed Kincaid. According toHunot, Kincaid's "primary responsibility is to answer tome in all matters relating to production, repair, and man-ufacturing of concrete pipe. He takes his orders from meand transmits them to each of the respective departmentsand sees that each of them are carried out in an orderly,efficient, productive manner. He has primary responsibil-ity for seeing that everything relating to production iscarried out and then he reports back to me and answersto me if it's not." Below Kincaid are the production fore-men, of whom there were three in number in June.6Jerry Newham was assigned to the tamp and head area,Larry Davis to the cage and honing area and Egglestonto the centrifugal area. In addition, in June, two lead-men, Ken Northrope and John Lewis, worked in thecentrifugal operation.Hunot testified that all three foremen possessed thesame authority during the April to June period.7Specifi-cally, Hunot testified that during June, Eggleston's re-sponsibilities, in general, had been "to produce and seethe production of concrete pipe was carried out underthe direction of the plant superintendant [sic], by a pro-duction schedule that was predetermined and based onneeds for specific contractor jobs that were being carriedout at that time." To accomplish this, testified Hunot,Eggleston "spent his time basically seeing that what wascarried out by his lead people and personnel, in general,was being done properly and in [a] timely manner, andthat we were on schedule based on a predetermined hourjoint ratio, which is just something we all know wherewe should be in the production schedule." Based essen-tially upon this description of Eggleston's responsibilities,the General Counsel and the Charging Party contendthat he had been a statutory supervisor in June when thepetition to decertify the Unions had been circulated byhim.Under Section 2(11) of the Act, a supervisor is "anyindividual having authority, in the interest of the em-ployer, to hire, transfer, suspend, lay off, recall, promote,discharge, assign, reward, or discipline other employees,or responsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action...."To qualify as a supervisor, it is not necessary that an in-dividual possess all of these powers. Rather, possessionof any one of them is sufficient to confer supervisorystatus. N.L.R.B. v. Edward G. Budd Mfg. Co., 169 F.2dILater in the ycar, operations in the centrifugal operation were divid-ed, ilh Egglestlon continuing to serve as foreman for spinning and witha fi)urth foreman position being created for stripping and setup oper-atitlls' Neither gglestonl nor any of the other foremen were called as wit-incssc in this proceeding436 HYDRO CONDUIT CORPORATION571 (6th Cir. 1948), cert. denied 335 U.S. 908 (1949);Ohio Power Co. v. N.L.R.B., 176 F.2d 385, 387 (6th Cir.1949), cert. denied 338 U.S. 899 (1950). However, posses-sion, alone, of one of these powers does not suffice toconfer supervisory status. Rather, supervisory statusexists only if the power is exercised with independentjudgment on behalf of management, and not in a routineor clerical manner. "Nevertheless, the statute expresslyinsists that a supervisor (I) have authority (2) to use in-dependent judgment (3) in performing such supervisoryfunctions (4) in the interest of management. These latterrequirements are conjunctive." N.L.R.B. v. SecurityGuard Service, Inc., 384 F.2d 143, 147-148 (5th Cir.1967). Moreover, "the burden is on the party alleging su-pervisory status to prove that it, in fact, exists.... "Commercial Movers, Inc., 240 NLRB 288, 290 (1979).Further, in making determinations regarding supervisorystatus, "the Board has a duty to employees to be alertnot to construe supervisory status too broadly becausethe employee who is deemed a supervisor is denied em-ployee rights which the Act is intended to protect." Wes-tinghouse Electric Corporation v. N.L.R.B., 424 F.2d 1151,1158 (7th Cir. 1970), cert. denied 400 U.S. 831. In the in-stant case, while the evidence does show that Egglestonexercised certain powers that were supervisory, a pre-ponderance of the evidence fails to show that he exer-cised independent judgment in performing these func-tions. Put another way, it fails to show that he actedother than as a conduit and without the ability to exer-cise any significant discretion in connection with thosepowers.Thus, it is Kincaid who interviews and hires employ-ees, and it is he who determines the job classification towhich newly hired employees are assigned. There is noevidence that the foremen are involved in the hiring pro-cess. Nor, for that matter, is there any evidence that theforemen possess authority to recall employees or to ef-fectively recommend that they be recalled.Respondent has a 30-day probationary period fornewly hired employees. While Kincaid and Hunot solicit"input" from foremen as to whether to retain employeesbeyond their probationary period, Kincaid personallymonitors their progress, which is evaluated throughoutthe 30-day period, and it is Kincaid and Hunot who inde-pendently determine whether their status should be con-verted from probationary to permanent. There is no evi-dence that any recommendations made by the foremen inthis respect "were, in fact, followed." A. Barton HepburnHospital, 238 NLRB 95, 96 (1978). Indeed, there is noevidence that foremen are even called upon to make rec-ommendations as a part of the "input" which they pro-vide with regard to these matters.Similarly, while the evaluations of foremen are soughtin connection with decisions to promote or transfer em-ployees, such evaluations are but one of a number ofitems considered in making these determinations. It isHunot and Kincaid who make an independent determina-tion as to whether employees should be promoted ortransferred permanently. There is no evidence that anyrecommendations which the foremen may make are fol-lowed with any regularity. Accordingly, there is no evi-dence that foremen, such as Eggleston, can convert thestatus of probationary employees to that of permanentemployees, promote, or permanently transfer employees.Nor does the evidence show that they can effectivelyrecommend such action. At best, the evidence showsthat they are consulted about these matters, but that theircomments are but one aspect of the total informationconsidered, with the final decisions in these areas beingmade independently by Kincaid and Hunot. See, e.g.,Victory Electric Cooperative Association, Inc., 230 NLRB1201, 1202 (1977) (Pyle). So far as the record discloses,any information which the foremen may provide in con-nection with these matters is based upon their workingskill and experience. That is not sufficient to confer su-pervisory status. Medicine Bow Coal Company, 217NLRB 931, 939 (1975), and cases cited therein.There is no evidence that foremen can discharge em-ployees. Again, there is testimony that they provide"input" into the process of making discharge determina-tions, but there is no evidence that such "input" involvesmaking recommendations, nor, if it does, that such rec-ommendations are followed with any regularity. Similar-ly, there is no evidence that the foremen possess author-ity to layoff or to suspend employees. Nor is there evi-dence that they can effectively recommend such actions.However, the General Counsel does contend that theforemen, specifically Eggleston, can discipline employeesand the record does show that he has signed two warn-ing notices that were issued to employees. With regardto the matter of discipline, evidence was presented thatcentered on three subsidiary areas. First, it is undisputedthat foremen possess authority to verbally admonish em-ployees for performing incorrect or unsafe work. How-ever, Respondent's leadmen, who all parties agree arenot statutory supervisors, have also done the same thing.Further, responsibility for ensuring that work is per-formed safely "does not reflect the kind of discretion in-dicative of supervisory status." Commercial Movers,supra, 240 NLRB at 289. More importantly, absent someshowing of impact on employees' job status, it is settledthat verbal reprimands do not constitute "discipline"within the meaning of Section 2(11) of the Act. Id, Wm.P. McDonald Corporation, 97 NLRB 1471, 1472, fn. 4(1952); John Cuneo of Oklahoma. Inc., 238 NLRB 1438,1440 (1978). Here, there is no evidence that Eggleston'sadmonishments regarding unsafe or improper perfor-mance of work have ever had any effect on employees'job status. Accordingly, such verbal admonishments donot serve to establish the existence of authority to disci-pline employees.The second subsidiary area covered with regard to dis-cipline pertained to the responsibility of the foremen toreport failures to produce at the proper level and infrac-tions of work rules. There is no evidence that such con-duct involved any more than simply making a report.There is no evidence that, in doing so, the foremen madeany recommendation, much less evidence that any rec-ommendation made had been effective within the mean-ing of Section 2(11) of the Act. What the record doesshow is that upon receiving such reports, Kincaid checksthem out and, based upon his own investigation, deter-mines what, if any, action should be taken. So far as the437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord discloses, the foreman who made the report doesnot participate in the investigation conducted by Kincaidand his opinion is not solicited concerning the results ofKincaid's investigation. Consequently, the fact that fore-men may bring insufficient productivity and rule infrac-tions to Respondent's attention, without doing anythingmore, "is no evidence that [they] can effectively recom-mend disciplinary action or take such action...." TheWestern Union Telegraph Company, 242 NLRB 825, 826(1979); Accord: Loffland Brothers Company, 243 NLRB74, 75 (1979).Finally, it is accurate that Eggleston did sign twowarning notices. However, these were the only 2 warn-ing notices of the 34 issued by Respondent since Febru-ary 1978 that he has signed. Moreover, so far as therecord discloses, no other foreman has ever signed awarning notice issued by Respondent to an employee.On each of the two warning notices signed by Eggle-ston, the signatures of both Kincaid and Hunot appear aswell. On neither of them did Eggleston's signatureappear on the blank provided for "Supervisor's Signa-ture." Instead, Kincaid's signature appeared there. Onone of the notices, Eggleston's signature appears on theblank prefaced by the words "Approved By" and on theother it appears on the blank for "Signature of personwho prepared warning."Both notices pertained to cagemaker Guy Schwellen-bach's failure to call in on days that he did not report forwork. Hunot testified that it had been Eggleston whohad reported Schwellenbach's absences and that on bothdays, Kincaid had not been at work at the time. On thefirst occasion, Hunot had directed Eggleston to write outthe warning notice, instructing him regarding the wordsthat should be written on the notice. With respect to thesecond notice, Hunot testified that he had instructed hissecretary to type the notice and then had directed Eggle-ston to sign it, in Kincaid's absence, as "a witness in casethis particular person shows up today. .." Later onboth days, Kincaid had reported and had then signed thenotices. The significant point, however, is that, so far asthe record discloses, when the notices had been pre-pared, there was no indication that Kincaid would be re-porting before they would be issued to Schwellenbach.Moreover, while Schwellenbach was called as a witnessby the General Counsel, he gave no testimony thatwould tend to refute Hunot's account of Eggleston's rolein the preparation of these notices; that is, Schwellen-bach gave no testimony in connection with the receipt ofthese notices that would tend to show either thatHunot's descriptions were inaccurate or that Egglestonhad performed other than ministerial acts in connectionwith their preparation. Consequently, there is no evi-dence that Eggleston had played any effective role orhad exercised any independent judgment in the formula-tion of the decision to issue these two warning notices,nor with respect to the substance of what had been writ-" Hunot's testimony that Eggleston's signature on this particular noticeconstituted no more than the act of being a witness tends to be confirmedby the fact that it appears on the "Approved By" line. Both Hunot andKincaid were his superiors and, accordingly, it hardly appears likely that.if signing in some other capacity, he would have been approving thesigning of the notice by those to whom he had been subordinate.ten on them. Moreover, in light of the total number ofwarning notices issued since February 1978, the fact thatonly two of them had been signed by foremen wouldappear to be but a "few isolated instances ...[in]sufficient to establish that they possess the supervi-sory authority contemplated by Section 2(11) of theAct." Commercial Fleet Wash, Inc., 190 NLRB 326(1971).With regard to the day-to-day operations in the centri-fugal area, it is undisputed that Eggleston had been theindividual who had advised employees there of the workthat they would be performing each day. However, sofar as the record discloses, each employee in the centri-fugal area is assigned to a specific job and there is noevidence that Eggleston plays any role in deciding whichemployee is assigned to which position. Each day, Hunotand Kincaid prepare a master schedule, detailing thework to be performed at Orland during the followingday, based upon the equipment available, upon the timeallotted for production and upon Respondent's deliverycommitments. This schedule sets forth the numbers andsizes of each item to be manufactured. Eggleston is notinvolved in this process and makes no contribution tothese determinations. Once the master schedule is com-pleted, Kincaid makes it available to the foremen who, inturn, prepare separate lists for the employees in theirareas by copying down on each individual list the appro-priate items from the master schedule. There is no evi-dence that the foremen possess any authority to vary theinformation on the master schedule in any respect.Therefore, there is no evidence that the foremen, includ-ing Eggleston, exercise any independent judgment withregard to the daily assignments of work. Rather, any au-thority which they exercise in this area is "more clericalthan supervisory." N.L.R.B. v. St. Francis Hospital, 601F.2d 404, 421 (9th Cir. 1979); see also John Cuneo ofOklahoma, supra, 238 NLRB at 1439; Medicine Bow CoalCompany. supra, 217 NLRB at 938.There is no showing that employees require close su-pervision in performing the duties to which Kincaid hasassigned them. That is, given the fact that the productsto be produced are listed on the master schedule and thatthe employees are assigned to work classifications, whichthere is no evidence are interchanged, the record doesnot establish other than that when the foreman "doesgive directions to others on the job ...such directionsdo not require the exercise of independent judgment."John Cuneo of Oklahoma, supra, 238 NLRB 1439. Seealso The Western Union Telegraph Company, supra, 242NLRB at 826.Like other foremen, Eggleston is responsible for seeingthat work is completed on schedule. Yet, responsibilityfor ensuring that work is completed properly on sched-ule is not, of itself, sufficient to confer supervisory status.See, e.g., Loffland Brothers Company, supra, 243 NLRBat 75. If it becomes apparent that the production goal isnot being met on a particular day, Eggleston is chargedwith ascertaining why the centrifugal operations employ-' Employees who perform tasks which are no more than continuationsof the production process, on products initiated by other employees, donot receive separate schedules438 HYDRO CONDUIT CORPORATIONees are falling behind schedule. There is no showing thatthis has occurred on any significent number of occasions.When it does, if the problem is routine and not "terriblydifficult," he will attempt to resolve it. In so doing, how-ever, there is "no indication in the record that the per-formance of duties pursuant to [that] authority requiresthe exercise of independent judgment characteristic ofstatutory supervisory status." Print-O-Stat, Inc., 247NLRB No. 47, (1980). That is, there is no indication thathis actions in resolving such routine problems representmore than an exercise of work "judgment rather than be-cause of delegated authority." Dubin-Haskell LiningCorp. v. N.L.R.B., 375 F.2d 568, 570 (4th Cir. 1967). Ifthe problem encountered is abnormal or cannot besolved by Eggleston in routine fashion, he is obliged toreport to Kincaid who undertakes to resolve it. If it be-comes apparent that it is impossible to meet the produc-tion schedule for the day, then Kincaid makes the deci-sion as to the manner in which the schedule is to be re-vised. There is no evidence that Eggleston plays any rolein such determinations, nor that he makes any recom-mendations in connection with revisions of the workschedule.Although Eggleston has reassigned employees fromtheir normal duties to perform other duties, there is noshowing that such reassignments have been frequent northat they have been for longer than very brief periods oftime. In all other instances, involving reassignments ortransfers for prolonged periods, Eggleston must conferwith Kincaid and can make these changes in duties "onlywith the prior approval of the ...superintendent." JohnCuneo of Oklahoma, supra, 238 NLRB at 1439. There isno evidence that Eggleston, or any other foreman, hasever made any recommendations regarding such matters,nor is there any evidence that any recommendations thatthey may have made have been followed by Kincaid,without an independent determination by the latter.It is the foremen who request employees to workovertime whenever there is a need to do so. However, itis Kincaid who makes the determination as to whetherovertime work is to be performed. There is no evidencethat the foremen make any recommendation to Kincaidregarding the advisability of performing overtime work.Further, there is no evidence that Kincaid relies uponany such recommendations that the foremen may make.Respondent is obliged to follow the terms of the applica-ble collective-bargaining agreement in selecting employ-ees to work overtime. There is no basis in the record forconcluding that the foremen exercise independent judg-ment in selecting or in effectively recommending the se-lection of employees who are to be assigned to performovertime work.While Eggleston has authority to grant time off, suchauthority is restricted. When employees request time offbecause of illness, he grants such requests automatically,according to Hunot, "without carrying it any further. Ifit's obvious a person is sick, I don't want him around, heis a safety hazard." Consequently, Eggleston has no dis-cretion to reject an employee's request to leave early dueto illness and there is no evidence that he ever has doneso. Accordingly, his authority in this regard is not super-visory. Western Union Telegraph, supra, 242 NLRB at830.Hunot testified that whenever employees request none-mergency leave, Eggleston has authority to grant suchrequests only if those employees' departure would notprevent completion of the production schedule withoutthe need for overtime work. If, testified Hunot, this wasnot possible, then Eggleston will ask them to defertaking leave, but if they will not do so, then Egglestonhas no authority to grant such requests, but must bringthe requests to Kincaid's attention. It is the latter whomakes the decision as to whether to grant such requestsand, so far as the record discloses, no recommendation issolicited from nor made by Eggleston in such situations.Consequently, any authority which Eggleston possessesto grant nonemergency time off is restricted to determi-nations based upon the objective exigencies of ability tocomplete the work listed by the production schedules.Two employees testified regarding requests whichthey had made for nonemergency leave. Schwellenbachtestified that whenever he wanted time off, he wouldmake a request to Eggleston who "probably would sayhe would get back to me later about it if he could findsomebody to fill in for me." Such testimony is not incon-sistent with that given by Hunot. In the first place, thetenor of Schwellenbach's answer was such that it ap-peared that he could not recall precisely what had beensaid in response to his requests to Eggleston. Secondly,the fact that Eggleston reserved giving a final responseto the request until "later," would not be inconsistentwith Hunot's testimony that Eggleston lacked authorityto grant nonemergency time off without first checkingwith Kincaid. For, by deferring a final response, Eggle-ston would have given himself time to confer with Kin-caid before providing a final answer to Schwellenbach.Former batch man Vernon Harkema testified that ontwo occasions he had requested time off. On one occa-sion, he had to go to court. On the other, he had a medi-cal appointment. He testified that on the first occasion,Eggleston had said, "O.K., I'll see about getting some-body to take your place." On the other occasion, testi-fied Harkema, Eggleston had replied simply that "hewould get somebody to take my place when I leave."Assuming that Harkema can be credited,'0neither ofthese responses is inconsistent with Hunot's account ofthe limited authority possessed by Eggleston in the areaof granting time off to employees. Although court ap-pearances are not illnesses, neither are they discretionary10 When he testified, Harkema appeared to be slanting his testimony sothat it would appear, from his descriptions, that Eggleston had exercisedsupervisory authority For example, Harkema claimed that prior to Octo-ber, Kincaid had only come to the centrifugal area once or twice a week,would just look around on those occasions and then would leave. Suchtestimony, of course, tends to support an inference that Eggleston hadbeen a supervisor Yet, Harkema's testimony in this respect was not onlyuncorroborated by any other employees, but was contradicted bySchwellenbach who testified that the employees had observed Egglestontalking to Kincaid "once or twice a day or so." In another area, Harkemaclaimed that Eggleston had participated in two meetings with centrifugalarea employees after he had become foreman in April. However, Schwel-lenbach testified that he knew of no meetings of employees that Eggle-ston had conducted and no other employee was called to corroborateHlarkelna's descriptions of these meetings I do not credit Harkema439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatters that citizens are free to ignore or to postpone attheir own whim. Consequently, it cannot be said thatEggleston would have viewed such a request as beingnonemergency in nature. Similarly, a medical appoint-ment can fall into the area of time off for illness andthere has been no showing that Harkema's request forthat time off had involved a matter of elective medicaltreatment that could have been deferred. Finally, there isno evidence that after speaking with Harkema, Egglestonhad not spoken with Kincaid to secure his permission toHarkema's departure on those days or, for that matter,had not ascertained that Harkema would not be neededto complete the work schedule. In short, Harkema's de-scriptions of his request for time off, assuming arguendothat they were credible, do not suffice to show that Egg-leston's authority to grant time off exceeded the limitedscope of authority conferred upon him by Respondent inthis area. See, e.g., Victory Electric. supra, 230 NLRB at1202 (Pyle).While Hunot testified generally that employees bringminor complaints and grievances to Eggleston, so far asthe record discloses these matters pertain primarily tomachine malfunctions and to safety concerns--matterswhich are routine and which are referred to him "out ofrespect for his judgment rather than because of designat-ed authority." Dubin-Haskell Lining Corp., supra. Non-routine complaints must be referred to Kincaid. Even asto routine problems, if Eggleston is unable to resolvethem, he must bring them to the attention of Kincaid.There is no evidence that Eggleston participates "in theformulation of personnel or work policies." WesternUnion Telegraph, supra, 242 NLRB at 826. There is noevidence that the complaints and grievances brought tohim pertain to personnel or work policies. Moreover,there is no evidence that he possesses authority to re-solve complaints concerning those matters. To the con-trary, the most recent collective-bargaining agreementscovering both units at Orland make no provision for par-ticipation by foremen in the grievance procedure andthere is no evidence that any foreman, including Eggle-ston, has ever participated in the initial stages of process-ing such grievances. Accordingly, the evidence is insuffi-cient to establish that Eggleston possesses authority toadjust grievances or to recommend such grievances inthe manner contemplated by Section 2(11) of the Act.Schwellenbach testified that he had seen Egglestoncollect and initial timecards each day. Hunot testifiedthat the timecards are collected each day and are takento the office so that the information thereon can be re-corded for payroll purposes.'' There is no evidence thatin so doing, Eggleston had made any comments regard-ing the information on the timecards. Hunot was un-aware that Eggleston had initialed the cards. However,there is no evidence that such initialing had any effectupon the employees' time as shown on the timecards."1 In a pretrial affidavit, Hunot stated that it had been the foremenwho had filled out the daily timesheets for employees. Hunot testifiedthat while, at the time he had given the affidavit, he had believed that tobe the practice, he had later learned that it had nlot been the practice fol-lowed. Even had it been the practice, however, "the recording of time ismerely a routine clerical function, not necessarily indicative of supervi-sory status. John Cuneo of Oklahoma., supra, 238 NLRB at 1439.That is, there is no evidence tlat Eggleston ever recom-mended, or had the authority to recommend, that thetime shown on the cards be changed. Indeed, there is noevidence that any change had ever been made on thetime recorded on any timecard. Consequently, there isno evidence that Eggleston's function pertaining to thetimecards was other than the plant clerical function ofserving as a conduit for transmission of them to theoffice.Similarly, the fact that it is Eggleston who passes outpaychecks to employees on payday hardly establishes aresponsibility that is other than clerical in nature.Schwellenbach testified that if he had ever had a prob-lem with his paycheck, he would "probably" have takenit to Eggleston. Yet, he conceded that no such problemhad ever arisen. There is no evidence of any employeeever having approached Eggleston with a paycheckproblem. Nor is there evidence that Eggleston had au-thority to resolve such problems had they been broughtto him.The General Counsel and the Charging Party alsopoint to certain other factors, not enumerated in Section2(11) of the Act, which are claimed to evidence supervi-sory status. For example, those witnesses who possessedfirsthand knowledge of what occurred in the centrifugalarea, by virtue of it being their work location, testifiedthat Eggleston spent a minority of his time performingthe same type of work as other personnel who workedthere. The majority of his time is spent inspecting thework being performed to ensure that it is being doneproperly and on schedule. Yet, the work of an inspector,ensuring the quality of the product being produced, isnot one of the powers listed in Section 2(11) of the Actand, in fact, Congress made a conscious decision to ex-clude such work from the definition of a statutory super-visor. See Clayton Mark & Company, 76 NLRB 230, 232-234 (1948); Bryant Heater Co., 77 NLRB 744, 746 (1948).Of course, if in performing his inspection function,Eggleston had exercised any of the supervisory powersof Section 2(11) of the Act-such as being able to dis-charge, direct, reward, or discipline employees, or suchas effectively recommending such actions-then therewould be a basis for concluding that he had been a su-pervisor. However, as found above, Eggleston does notexercise any of those statutory powers. So far as therecord discloses, any direction that he may give in con-nection with inspection of work being performed by theemployees "is dictated solely and routinely by the specif-ic demands of each production job." Print-O-Stat, supra,247 NLRB No. 47. It has not been shown to be otherthan ministerial. Loffland Brothers, supra, 243 NLRB at75.Similarly, the fact that employees come to Egglestonwhenever there is a malfunction in machinery does notserve to confer supervisory status. If the problem isminor, Eggleston will attempt to repair it. If it is major,he must contact the maintenance department and Kin-caid. There is no evidence that he exercises any of thepowers listed in Section 2(11) of the Act in doing so.So far as the record discloses, foremen have been re-sponsible for completing two types of paperwork. It is440 HYI)RO CONDUIT CORPORATIONthe foreman who prepares the accident report submittedto the plant safety coordinator whenever an employeehas an accident. Yet, the information that the foremenrecord on those reports is no more than that provided bythe employee who had the accident. So far as the recorddiscloses, the foremen neither add to the informationprovided by the employees, nor do they make any com-ments or recommendations on the form. Indeed, it isKincaid or the safety coordinator, not the foremen, whosign the accident report. Consequently, this function ofthe foremen is no more than clerical in nature. Likewise,while at one time foremen prepared daily reports listingthe time spent performing maintenance work by non-maintenance employees, there is no evidence that indoing so, they did other than simply record informa-tion-"a routine clerical function, not necessarily indica-tive of supervisory status." John Cuneo of Oklahoma.supra, 238 NLRB at 1439.Significant emphasis is placed upon the ratio of em-ployees to supervisors should the foremen be found notto have been statutory supervisors. Yet, such ratios are"not always determinative...." Commercial FleetWash, supra. The Board has not been unwilling to makea finding of employee status simply because such a resultwould leave employees at a particular operation immedi-ately unsupervised. See, e.g., Commercial Fleet Wash,supra, Highland Telephone Cooperative, Inc, 192 NLRB1057 (1971). Indeed, high ratios of employees to supervi-sors have been recognized as being not abnormal even incertain industries. See, e.g., Eastern Greyhound Lines (ADivision of the Greyhound Corporation), 138 NLRB 8, 14(1962). Here, employees are assigned to specific duties byKincaid and the work to be performed by them each dayis delineated in the master schedule. While the foremenmay bring problems to Kincaid's attention, it is he whomakes all decisions regarding reassignment, overtime,and modification of that schedule. Accordingly, there isonly a "very limited sphere" in which the foremenwould need to act with respect to the work of theOrland employees. Loffland Brothers, supra, 243 NLRBat 75. The fact is that even when Kincaid is not in thecentrifugal area, the office where he works is, at most,600 or 700 feet away. There is no evidence that Kincaidis not readily accessible if needed. He makes periodicdaily visits to the centrifugal area. The Act does not re-quire that a supervisor be present and hovering over em-ployees at every moment of their working time. There-fore, I find that the ratio of employees to supervisorscannot, in the circumstances of and given the record inthis case, be relied upon to establish that Eggleston andthe other foremen are statutory supervisors.While Eggleston is paid 50 cents more per hour thanthe next highest paid employee in the centrifugal oper-ation, of itself that is not dispositive of whether he is astatutory supervisor. Else, every more highly skilled em-ployee and leadman would be one. As found above, inaddition to providing experienced guidance to employeesin the centrifugal area, Eggleston performs inspectionand plant clerical functions that other employees theredo not perform. Moreover, the collective-bargainingagreements to which Respondent is a party oblige it topay premium rates to foremen. Like acknowledged em-ployees at Orland, Eggleston is paid on an hourly basisand receives overtime pay for performing overtimework. Finally, like the employees there, Egglestonpunches a timeclock, whereas Kincaid, the superinten-dent, does not do so.Like other foremen, Eggleston attends periodic meet-ings with management. Yet, these are production meet-ings and there is no evidence that the formulation of per-sonnel or work policies is discussed during these meet-ings. More significantly, there is evidence that the lead-men, who all agree are not supervisors, attend some ofthese meetings.Like conceded supervisory personnel, Eggleston wearsa blue hard hat. However, there is no evidence that theforemen dress differently in other respects from employ-ees at Orland. Of far greater significance is the fact thatthe foremen are included in the Orland bargaining unitsand are encompassed by the collective-bargaining agree-ments there.That some of the employees at Orland view the fore-men as being supervisors "is not determinative, particu-larly where, as here, the facts themselves suggest other-wise." Commercial Movers, supra, 240 NLRB at 289. Sofar as the record in this matter shows, foremen, such asEggleston, possess no authority to exercise independentjudgment in exercising the powers set forth in Section2(11) of the Act. "Yet critical to the finding of supervi-sory status is the further statutory requirement that theexercise of such authority be not merely routine or cleri-cal in nature, but require the use of independent judg-ment." Seeney & Company, Inc. v. N.L.R.B., 437 F.2d1127, 1131 (5th Cir. 1971). Here, there has been noshowing, by a preponderance of the evidence, that Re-spondent has conferred upon foremen the right to actother than in a routine manner and as a conduit betweenemployees and management. While the situation may beunusual, Respondent is entitled to make its own decisionsas to how best to supervise its operations. "Board lawdoes not permit the trier of fact to substitute his ownsubjective impression of what he would have done werehe in Respondent's position." Grand Auto, Inc., d/b/aSuper Tire Stores, 236 NLRB 877, fn. 1 (1978). Moreover,a too cavalier application of Section 2(11) of the Act willdeprive employees of the protection afforded by Section7 of the Act. This is to be avoided. Westinghouse ElectricCorporation, supra. Therefore, based upon the record as awhole, I find that a preponderance of the credible evi-dence does not establish that Ray Eggleston had been asupervisor, within the meaning of Section 2(11) of theAct, when he circulated the petition in June.While the matter has not been argued specifically, Ihave considered the possibility that Eggleston's conductin circulating that petition might be attributable to Re-spondent. However, the record will not support such aconclusion. It is undisputed that for some time the em-ployees had been dissatisfied with the caliber of the rep-resentation that they had been receiving. There is no evi-dence that Respondent took any action, parallel to thatof Eggleston, to persuade employees to withdraw sup-port from their collective-bargaining representatives. Al-though Eggleston made predictions regarding what441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould happen to employees' benefits should they ceasebeing represented, there is no basis for concluding thatRespondent had been the origin of his comments. There-fore, I find that the evidence will not support a conclu-sion that Eggleston had been acting as an agent of Re-spondent with regard to his activities in June.CONCLUSIONS OF LAW1. Hydro Conduit Corporation is an employer withinthe meaning of Section 2(2) of the Act, engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Construction and General Laborers Union Local185, Laborers International Union of North America,AFL-CIO; Operating Engineers Local Union No. 3, In-ternational Union of Operating Engineers, AFL-CIO;General Teamsters Local Union No. 137, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America; and Laborers Union Local No.121, Laborers International Union of North America,AFL-CIO, are each labor organizations within themeaning of Section 2(5) of the Act.3. Hydro Conduit Corporation has not violated theAct in any manner.Based upon the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 1 2It is hereby ordered that the consolidated complaintbe, and it hereby is, dismissed in its entirety.:2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions. and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.442